Citation Nr: 0733868	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for chronic 
catarrhal otitis media (claimed as bilateral hearing loss).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2006, the veteran and his representative appeared 
at a hearing at the RO conducted by former Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

At the August 2006 hearing the veteran appeared to raise the 
issue of entitlement to service connection for perforation of 
the tympanic membrane.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  However, it is 
noted by the Board that perforation of the tympanic membrane 
does not afford more than a noncompensable rating.  See 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2007).

The case was previously before the Board in November 2006, it 
was remanded for notification compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA) to be sent to the 
veteran and for the veteran to be afforded a VA examination.  
Notification compliant with the VCAA was sent to the 
appellant in December 2006.  The veteran was afforded a VA 
examination in March 2007 and a copy of the examination 
results has been associated with the claims folder.

In September 2007, the Board informed the veteran that the 
Veterans Law Judge who conducted the August 2006 hearing was 
no longer employed by the Board and indicated that he was 
entitled to another hearing.  See 38 C.F.R.§ 20.707 (2006).  
In September 2007 the veteran responded that he did not want 
an additional Board hearing and thus the Board will 
adjudicate his appeal based on the current record.


FINDING OF FACT

VA audiometric test results conducted in March 2007 show that 
the veteran had level I hearing in his right ear and level I 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for chronic 
catarrhal otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.87, Diagnostic Codes 6100, 6201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Chronic Catarrhal Otitis Media

The veteran contends that his chronic catarrhal otitis media 
is more disabling than reflected by the current 
noncompensable rating.  The veteran believes that his hearing 
has decreased due to the loss of his right eardrum.  Otitis 
media, for which the veteran is service-connected, is defined 
as an inflammation of the middle ear.  Connolly v. Derwinski, 
1 Vet. App. 566, 567 (1991); Blackburn v. Brown, 8 Vet. App. 
97, 99 (1995); Spalding v. Brown, 10 Vet. App. 6, 7-8 (1996).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).

Chronic nonsuppurative otitis media with effusion is rated 
under the criteria for hearing loss.  38 C.F.R. § 4.87, 
Diagnostic Code 6201. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

The veteran was granted service connection for chronic 
catarrhal otitis media in November 1962 and was granted a 
noncompensable disability rating.  A VA examination of 
September 1962 reported a perforation of the right tympanic 
membrane, the origin of which was acute otitis media.  There 
was no drainage at the time of the exam.  He filed this claim 
for an increased rating in July 2004.

In November 2004, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
70
30
40
60
LEFT
25
30
60
60

Pure tone threshold levels averaged 50 decibels for the right 
ear and 44 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 100 percent in his left ear.

The mechanical application of the Rating Schedule to the 
November 2004 VA audiometric evaluation shows that the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear, which does not warrant a compensable 
evaluation under Diagnostic Code 6100.  

In January 2006, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
20
35
45
LEFT
15
10
55
50

Pure tone threshold levels averaged 38 decibels for the right 
ear and 33 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.

The mechanical application of the Rating Schedule to the 
January 2006 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which does not warrant a compensable evaluation 
under Diagnostic Code 6100.

In March 2007, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
15
40
55
LEFT
15
15
55
60

Pure tone threshold levels averaged 40 decibels for the right 
ear and 36 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.

The mechanical application of the Rating Schedule to the 
March 2007 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which does not warrant a compensable evaluation 
under Diagnostic Code 6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
chronic catarrhal otitis media warrants a compensable 
schedular evaluation.

The veteran reported at the March 2007 VA examination that he 
experiences vertigo, dizziness several times a year, pain 
once or twice a month, pruritis daily, and that he has a 
history of ear infections.  The veteran was diagnosed with a 
persistent perforation of the right tympanic membrane with 
sclerosis.  The examiner did not find any evidence of middle 
or inner ear infection at the time of the examination.

The Board has also considered rating the veteran's condition 
under other diagnostic codes.  However, there is no evidence 
that the veteran has diagnoses of chronic suppurative otitis 
media, mastoiditis, cholesteatoma; peripheral vestibular 
disorders; or Meniere's syndrome.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6200, 6204, 6205.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's chronic catarrhal otitis media 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extra-schedular basis, and indeed, neither the veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his chronic catarrhal otitis media has not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the March 2007 examination was conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the examination report that 
the veteran had vertigo, dizziness several times a year, pain 
once or twice a month, pruritis daily, and that there is a 
history of ear infections.  The examiner also noted that the 
veteran has difficulty with sports and recreation due to his 
hearing loss.  Thus, the examination report did include 
information concerning how the veteran's hearing loss affects 
his daily functioning.  The evidence does not show that the 
veteran's difficulties resulted in marked interference with 
employment.  The veteran reported at the hearing before the 
Board in August 2006 that he had been denied employment due 
to a perforated eardrum.  However, he also reported that 
since service he had worked at the same place for 45 years 
and had worked his way to the top.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  
An initial letter from the RO dated July 2004, which predated 
the December 2004 decision on appeal, informed the veteran of 
the type of evidence needed to substantiate a claim for 
service connection for bilateral hearing loss as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  In November 2006 the Board found the 
July 2004 VCAA letter did not comply with requirements 
outlined in Dingess and remanded the case so that compliant 
notification could be issued.  The subsequent December 2006 
letter complied with the requirements of Dingess and the 
claim was readjudicated in an April 2007 Supplemental 
Statement of the Case curing any defects in notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) based on the veteran's contentions and 
the communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded VA 
examinations in November 2004, January 2006, and March 2007.  
In light of the above, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to a compensable disability rating for chronic 
catarrhal otitis media (claimed as bilateral hearing loss) is 
denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


